IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CORRY MENCY,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3988

DEPT. OF CORRECTIONS,

     Respondent.
___________________________/

Opinion filed May 4, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Corry Mency, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.